Exhibit 10.1

 

 

 

 

 

AMENDMENT NO. 9

TO

FACILITY AGREEMENT PROVIDING FOR A

SENIOR SECURED TERM LOAN

OF ¥5,102,500,000

dated January 23, 2008,

EAST GULF SHIPHOLDING, INC.

as Borrower,

AND

The Banks and Financial Institutions listed on Schedule I thereto,

as Lenders,

AND

DNB BANK ASA, NEW YORK BRANCH

as Facility Agent and as Security Trustee

AND

IN 1ERNATIONAL SHIPHOLDING CORPORATION,

as Guarantor

Dated as of March 30, 2015

 





--------------------------------------------------------------------------------

 



AMENDMENT NO. 9 TO LOAN AGREEMENT

THIS AMENDMENT NO. 9 TO LOAN AGREEMENT (this "Amendment") is dated as of March
30, 2015, by and among (1) EAST GULF SHIPHOLDING, INC., a corporation organized
and existing under the laws of the Republic of the Marshall Islands, as borrower
(the "Borrower"), (2) INTERNATIONAL SHIPHOLDING CORPORATION, a corporation
organized and existing under the laws of the State of Delaware, as guarantor
(the "Guarantor"), (3) DNB Capital LLC and the other banks and financial
institutions listed on Schedule I to the Facility Agreement (as defined below),
as lenders (together with any bank or financial institution which becomes a
Lender pursuant to Article 11 of the Facility Agreement, as defined below, the
"Lenders" and each a "Lender"), and (4) DNB BANK ASA, NEW YORK BRANCH (formerly
known as DnB NOR Bank ASA) ("DNB"), as facility agent (in such capacity
including any successor thereto, the "Facility Agent"), as security trustee for
the Lenders (in such capacity, the "Security Trustee" and, together with the
Facility Agent, the "Agents"), and amends and is supplemental to the Senior
Secured Facility Agreement dated as of January 23, 2008, entered into by and
among the Borrower, the Guarantor, the Lenders and the Agents, as amended by
Amendment No. 1 thereto dated as of April 21, 2010, Amendment No, 2 thereto
dated as of December 31, 2010, Amendment No. 3 thereto dated as of April 5,
2011, Amendment No. 4 thereto dated as of November 28, 2012, Amendment No. 5
thereto dated as of August 7, 2013, Amendment No. 6 thereto dated as of August
26, 2014, Amendment No. 7 dated as of October 31, 2014 and Amendment No. 8 dated
as of November 25, 2014 (the "Original Agreement" and as further amended hereby,
the "Facility Agreement").

WITNESSETH THAT:

WHEREAS, the Guarantor has informed the Creditors that the Guarantor intends to
incur up to Fifteen Million United States Dollars (US$15,000,000) of additional
Indebtedness (the "Additional Domestic Debt") for general corporate purposes,
either under an existing credit facility or by a new credit facility pursuant to
which the Guarantor would be a borrower, a co-borrower or a guarantor of the
Additional Domestic Debt;

WHEREAS, the Guarantor has informed the Creditors that the covenant contained in
Sections 9.2(m) of the Original Agreement will, absent a waiver from the
Lenders, be breached upon the incurrence of the Additional Domestic Debt by the
Guarantor, as a borrower, a co-borrower or a guarantor; and

WHEREAS, the Security Parties and the Creditors have agreed, inter alia, to
amend the Original Agreement as follows.

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

1.Definitions. Unless otherwise defined herein, words and expressions defined in
the Original Agreement have the same meanings when used herein.

2.Representations and Warranties. Each of the Security Parties hereby reaffirms,
as of the date hereof, each and every representation and warranty made thereby
in the Original Agreement and the Note (updated mutatis mutandis).

3.No Defaults. Each of the Security Parties hereby represents and warrants that
as of the date hereof there exists no Event of Default or any condition which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default.

4.Performance of Covenants. Each of the Security Parties hereby reaffirms that
it has duly performed and observed the covenants and undertakings set forth in
the Original Agreement, the Note and the Security Documents on its part to be
performed, and covenants and undertakes to continue duly to perform and observe
such covenants and undertakings, other than as waived hereby, so long as the
Facility Agreement, as may be amended or supplemented from time to time, shall
remain in effect.

5.Waiver/Consent. Subject to the Security Parties' continued compliance with the
provisions contained herein and in the Facility Agreement to the satisfaction of
the Creditors in their sole discretion, the Creditors hereby consent to the
incurrence of the Additional Domestic Debt and waive any breach of Section
9.2(m) of the Facility Agreement solely in connection with the incurrence of
Additional Domestic Debt. Solely, based upon information provided to us in that
request letter dated March 11, 2015, the Creditors, solely in connection with
the transactions described herein, hereby waive compliance with any other
provision contained in the Facility Agreement or the other Transaction Documents
as may be necessary to give full effect to the waiver and consent set forth in
this Section 5.

6.The Secured Parties shall provide copies of the final documentation in respect
of the Additional Domestic Debt.

7.Amendments to the Original Agreement. Subject to the terms and conditions of
this Amendment, the Original Agreement is hereby amended and supplemented as
follows:

(a)All references to "this Agreement" shall be deemed to refer to the Original
Agreement, as amended hereby;

(b)Section 9.3(c) of the Original Agreement is hereby amended and restated in
its entirety as follows:

"(c) Minimum Consolidated Tangible Net Worth. Maintain a Consolidated Tangible
Net Worth, as measured at the end of each fiscal quarter of the Guarantor, in an
amount of not less than the sum of Two Hundred Fifty-Four Million Eight Hundred
Eighty Thousand Dollars ($254,880,000) plus fifty percent (50%) of all
Consolidated Net Income of the Guarantor and the Subsidiaries earned after March
31, 2015



--------------------------------------------------------------------------------

 

plus one hundred percent (100%) of the proceeds of all issuances of equity
interests (common or preferred) of the Guarantor and the Subsidiaries (on a
consolidated basis) received after March 31, 2015 (other than issuances in
connection with the exercise by a present or former employee, officer or
director under a stock incentive plan, stock option plan or other equity-based
compensation plan or arrangement);"; and

(c)Section 9.3(f) of the Original Agreement is hereby amended and restated in
its entirety as follows:

"(f) Minimum Consolidated Fixed Charge Coverage Ratio. Maintain a Consolidated
Fixed Charge Coverage Ratio of at least (i) 1.05:1.00, beginning with the fiscal
quarter ending March 31, 2015 through the fiscal quarter ending December 31,
2015, (ii) 1.15:1.00, for the fiscal quarter ending March 31, 2016, (iii)
1.20:1.00, for the fiscal quarter ending June 30, 2016 and (iv) 1.25:1.00,
thereafter, measured at the end of each fiscal quarter of the Guarantor based on
the four most recent fiscal quarters of the Guarantor for which financial
information is available;".

8.No Other Amendment. All other terms and conditions of the Original Agreement
shall remain in full force and effect and the Original Agreement shall be read
and construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.

9.Conditions Precedent to the Effectiveness of this Amendment. The effectiveness
of this Amendment shall be expressly subject to the following conditions
precedent:

(a)This Amendment. The Borrower and the Guarantor shall have duly executed and
delivered this Amendment to the Facility Agent; and

(b)Interest, Fees and Expenses Paid. The Facility Agent shall have received
payment in full of all interest, fees and expenses due under or in connection to
the Original Agreement and this Amendment.

10.Other Documents. By the execution and delivery of this Amendment, the
Security Parties and the Lenders hereby consent and agree that all references in
the Note and the Security Documents to the Original Agreement shall be deemed to
refer to the Original Agreement as amended by this Amendment. By the execution
and delivery of this Amendment, each of the Security Parties hereby consents and
agrees that each of the Note and any other documents that has been executed in
connection with the Original Agreement and each of the Security Parties'
obligations under the Original Agreement shall remain in full force and effect
notwithstanding the amendments contemplated hereby.

11.Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

12.Counterparts. This Amendment may be executed in as many counterparts as may
be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

13.Headings; Amendment. In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

 

[Signature Page Follows]





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.

 

EAST GULF SHIPHOLDING, INC.

as Borrower

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President and Treasurer

 

 

 

INTERNATIONAL SHIPHOLDING CORPORATION

as Guarantor

 

By: /s/ D.B. Drake

Name: D.B. Drake

Title: Vice President and Treasurer

 

 

DNB BANK ASA, NEW YORK BRANCH,

as Facility Agent and Security Trustee

 

By: /s/ Cathleen Buckley

Name: Cathleen Buckley

Title: Senior Vice President

 

By: /s/ Anders Platou

Name: Anders Platou

Title: Senior Vice President

 

 

DNB CAPITAL LLC,

as Lender

 

By: /s/ Cathleen Buckley

Name: Cathleen Buckley

Title: Senior Vice President

 

By: /s/ Anders Platou

Name: Anders Platou

Title: Senior Vice President

 



--------------------------------------------------------------------------------